Citation Nr: 1760334	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.M and A.M.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1969, to include service in the Republic of Vietnam.  He died in August 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied reopening the claim because the evidence submitted was not new and material.  Jurisdiction over the appeal is now retained by the RO in Atlanta, Georgia.

In March 2017, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an April 1999 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death; she was advised of the RO's decision, and of her appellate rights.

2.  The appellant did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's April 1999 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1999 rating decision to deny service connection for the cause of the Veteran's death is final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for the cause of the Veteran's death.  38 U.S.C. §§ 1131, 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in April 1999, denied the appellant's claim for service connection for the cause of the Veteran's death on grounds that the claim did not establish any relationship between the Veteran's military service and his death, and did not provide a plausible basis for service connection.  The RO notified the appellant of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2017).

As a result, the RO's decision became final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the April 1999 rating decision, service connection for the cause of the Veteran's death was denied on the basis that the claim failed to establish a relationship between the Veteran's service and death.  He was not service connected for any disabilities at the time of his death.  The evidence received since the time of the RO's April 1999 rating decision includes two medical opinion letters in support of the appellant's claim from Dr. B.H., and testimony from a March 2017 hearing from the appellant, her brother-in-law J.M. and sister-in-law A.M.  

Dr. B.H. noted in his April 2013 letter that the Veteran's cause of death listed on his death certificate was cardiopulmonary arrest, which is the same thing as ischemic heart disease.  He stated in his April 2017 opinion that the Veteran was his patient and he believed that his cardiac arrest was caused by ischemic heart disease and coronary artery disease.  Dr. B.H. additionally noted that the Veteran also had bladder cancer, which he felt could have metastasized from prostate cancer for which he was being treated for prior to his death; and that these were contributing factors to his death.  The appellant testified at the March 2017 hearing that the Veteran was a heart patient at VA since the 1970s.  She also noted that he suffered a heart attack before his death, he was deemed medically sick since the 1970s, and that he was diagnosed with clogged arteries, hypertension, prostate and bladder cancer, diabetes mellitus and high blood pressure.  As the RO denied the Veteran's claim, noting no relationship between his service and death, this evidence supports the contention that, prior to his death, he may have been diagnosed with disabilities that are presumed to be related to service; and those disabilities may have caused or contributed to his death.  This evidence was not before adjudicators when the appellant's claim was last denied in April 1999, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for the cause of the Veteran's death is reopened.

REMAND

Although the Board regrets the additional delay, now that the claim is reopened, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest.  Bladder cancer, neutropenia and thrombocytopenia are documented as other significant conditions contributory to his death.  At the time of his death, he was not service connected for any disabilities.

The appellant has contended that the Veteran's death was due to his active service, to include his exposure to Agent Orange or herbicide agents in Vietnam.  She noted in her March 2012 claim form that he was diagnosed with diabetes, Non-Hodgkin's lymphoma and ischemic heart disease due to Agent Orange exposure.  She also provided testimony that the Veteran was diagnosed with, and treated at VA for a heart condition, hypertension, prostate cancer, bladder cancer, diabetes mellitus and high blood pressure.  The claims file currently only contains VA treatment records for the Veteran from the late 1970s, April and July 1982 VA hospital summaries, an April 1985 VA examination report, and VA treatment records from April 1987.

The April 1985 VA examination report indicated that the Veteran was diagnosed with hypertension and diabetes since April 1982, and that he had a complete urostomy due to cancer at the same time.  The examiner also noted that he was diagnosed with cancer of the prostate and urinary bladder in March 1982, and complained of high blood pressure, shortness of breath, and rapid and irregular heart action.

As noted above, an April 2017 private opinion from Dr. B.H. noted that he "felt the Veteran's cardiac arrest was caused from ischemic heart disease and coronary artery disease."  He additionally noted that the Veteran had bladder cancer, which he felt could have metastasized from prostate cancer for which he was being treated for prior to his death.  Dr. B.H. finally noted that he felt these were contributing factors to his death.  However, this opinion is inadequate as medical opinions that are speculative, general, or inconclusive in nature do not provide a basis to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Additionally, there are no records on file from Dr. B.H.  As such, an addendum opinion is required to consider Dr. B.H.'s letter on remand and obtain missing records.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant an opportunity to identify any outstanding private treatment records relevant to the claim.  After obtaining necessary authorization from the appellant, all outstanding records should be obtained, to include any and all VA treatment records not already associated with the claims file, and all records for Dr. B.H. at North Georgia Primary Care.

2. After completion of the above, arrange to obtain from an appropriate VA physician a medical opinion addressing any relationship between the Veteran's death and his military service.  The claims file must be provided to and reviewed by the examiner.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that any of the following conditions listed on the Veteran's death certificate had its onset during service or is otherwise causally related to the Veteran's active service, to include his presumed exposure to herbicide agents?

i. Cardiopulmonary Arrest (immediate cause)
ii. Bladder Cancer (contributory condition)
iii. Neutropenia (contributory condition)
iv. Thrombocytopenia (contributory condition)

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that any of the disabilities diagnosed before the Veteran's death, alone or in combination, caused or contributed substantially or materially to his death?  The disabilities listed below are not an exhaustive list.  Please consider this question for additional disabilities noted upon review of the Veteran's medical treatment records.

i. Bladder and Prostate Cancer (March 1982)
ii. Hypertension (diagnosed April 1982)
iii. Diabetes Mellitus (diagnosed April 1982)
iv. Urostomy Due to Cancer (April 1982)
v. Postoperative Status Resection of Bladder and Prostate as Treatment for Cancer of the Bladder (diagnosed April 1987)

In answering the above questions, the examiner should consider and comment upon the April 2017 letter from Dr. B.H., who opined that ". . . cardiac arrest was caused by ischemic heart disease and coronary artery disease," and that the Veteran also had bladder cancer that Dr. B.H. "felt could have metastasized from prostate cancer for which he was being treated for prior to his death," which were contributing factors to his death. 

A complete rationale should be given for all opinions and conclusions expressed.

3. If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


